1.	Claims 1-20 are allowed.


                                           REASONS FOR ALLOWANCE


The claimed invention pertains to systems and methods for providing a search-directed user interface for online banking applications. An example method may comprise: receiving, via a graphical user interface (GUI) session associated with an authenticated user, a search argument comprising a character string; executing, by a processing device, a search query by matching the character string to account data of one or more accounts that the authenticated user is authorized to access, the account data comprising a plurality of data items representing at least one of: financial product types, financial product identifiers, financial transaction types, financial transaction descriptions, financial transaction amounts, portfolio types, accounts, and aggregated financial indicators; and causing a data set produced by executing the search query to be visually represented via the GUI session.

Based on prior art search results, the prior art of record neither anticipates or renders obvious the claimed subject matter of the instant application as a whole or taken alone or in combination, in particular, the prior art does not teach the limitations
 “wherein the first data set comprises a data item extracted from the account data, the data item identifying an account having a balance that matches, within an adjustable accuracy range that is automatically determined based on a size of the search argument, the amount represented by the search argument”.


The closest prior art of record, US 2016/0125043 to Shelkey et al, discloses: 
Embodiments of the invention comprise systems, computer program products, and methods for providing a contextual search tool to a user. The contextual search tool receives a search from the user and provides search results, content, and dynamic contextual information (e.g., dynamic contextual questions, user information, and account information) to the user. The contextual search tool then receives contextual information input from the user (input for the dynamic contextual information, selection of the search results, or the like) and updates the search results and the dynamic contextual information. As such, the invention of the present invention improves the ability of the contextual search tool to provide tailored, customized, and relevant search results to the user based not only on the search terms provided by the user, but based on dynamic contextual information that changes as the user takes actions within the contextual search interface. 

The closest prior art of record, US 2015/0032602 to Blackhurst et al, discloses:
 Embodiments of the invention are directed to apparatus, methods, and computer program products for understanding past transactions based on purchase history. In some embodiments, an apparatus is configured to receive a request from a customer associated with a financial institution account; retrieve information associated with the request from a structured financial account database; and provide a recommendation to the customer based on the request and the information retrieved. 


The closest prior art of record, US 2015/0149432 to Hart et al, discloses: 
Systems and methods are provided for searching financial data. For example, a device for searching transaction information is disclosed. The device may include interface hardware for receiving and providing information and a memory device for storing instructions. The device may also include one or more hardware processors configured to execute the instructions to receive a user request for information associated with one or more transactions in the form of a search query, transmit the search query to a transaction search engine for identification of one or more concepts from the search query, and receive, from the transaction search engine, responsive transaction data determined based on the one or more concepts identified from the search query. The one or more hardware processors may be further configured to determine a result that satisfies the user request based on the responsive transaction data, and provide the result via the interface hardware.



Reasons for Patent Eligibility  

The reasons set forth for patent eligibility are similar to the reasons cited in the parent application (US Patent 10,878,492; application no. 14/707,511), which is incorporated by reference.
For the reasons stated above, claims 1-20 have been deemed to be allowable.


                                                        CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/26/2022